The following was entered as the Court’s opinion.
“The Court (without deciding whether the instruction would have been proper, had Thomas Munford, the security, remained the defendant in the cause) is of opinion, that the said judgment is erroneous, in this, that, on the trial of the cause, the said Court instructed the jury that, unless the appellants proved that they had instituted a suit against the said Vivion Brooking, suggesting a devastavit, and recovered judgment against him, they ought to find for the said Vivion.”
Judgment reversed, and new trial awarded.